Exhibit 10.1

 



RETENTION AGREEMENT

 

This RETENTION AGREEMENT (this “Agreement”), dated as of October 31, 2017, is
made and entered into by and between Paradise, Inc. (the “Company”), and Jack M.
Laskowitz (“Employee”).

 

Background

 

Employee is a current employee of the Company, and is employed on an “at-will”
basis as the Chief Financial Officer and Treasurer. The Company wishes to
provide an inducement for Employee to remain employed in the event that the
Company is sold to an independent third party (including by way of merger,
consolidation, sale of all or substantially all of the Company’s assets, or sale
of a controlling interest in the Company) (a “Sale Transaction”) to a purchaser
(the “Buyer”). If a Sale Transaction occurs and Employee remains employed
through the closing of the Sale Transaction, the Company shall pay a bonus to
Employee on the terms and conditions of this Agreement.

 

Operative Terms

 

The Company and Employee agree as follows:

 

1.                    Retention Bonus. The Company shall pay a bonus to Employee
in a gross amount equal to $75,000 (the “Retention Bonus”) if, and only if, both
of the following conditions are satisfied:

 

(a)               A Sale Transaction closes; and

 

(b)               Employee remains continuously employed with the Company from
the date of this Agreement through the closing date of the Sale Transaction. For
clarity, the condition in this subsection (b) shall not be satisfied if
Employee’s employment with the Company is terminated prior to a Sale Transaction
for any reason. The Company expressly acknowledges its duty of good faith and
fair dealing with respect to Section 1 of this Agreement and payment of the
Retention Bonus and shall not terminate Employee to avoid paying the Retention
Bonus.

 

2.                    Payment of Retention Bonus. If earned based upon
satisfaction of the conditions set forth above in Section 1, the Retention Bonus
shall be paid to Employee by the Company on the date of the Sale Transaction by
wire transfer or Company check; provided that Employee’s right to be paid the
Retention Bonus is further conditioned on Employee’s execution and delivery to
the Company of a general release of all claims in a form acceptable to the
Company (with all periods for revocation thereof expired, if applicable).

 

3.                  Retention Terms; Termination. Employee shall use his or her
reasonable best efforts in performing his or her assigned job duties throughout
the Retention Period. This Agreement does not create a contract of employment
between Employee and the Company (or Buyer) or otherwise alter the “at will”
employment relationship that exists between Employee and the Company (or Buyer).
This Agreement does not give Employee any right to continue in the Company’s (or
Buyer’s) employment or otherwise limit the Company’s (or Buyer’s) ability to
terminate Employee’s employment or Employee’s ability to terminate his or her
employment at any time and for any or no reason, with or without cause,
including prior to the end of the Retention Period.

 

4.                  Confidentiality. Employee agrees that he or she will
preserve the confidentiality of this Agreement and not discuss or disclose its
existence, substance, or contents to anyone except his or her attorney, his or
her tax advisor, his or her immediate family or as compelled by law; provided
that such persons also maintain strict confidentiality as stated above, and any
confidentiality breaches by such persons shall be considered breaches by
Employee.

 



 

 

 

5.                  Miscellaneous.

 

(a)               Tax Matters. The Company shall have the right to deduct from
any payment made under this Agreement any amount required to be withheld for any
federal, state or local income, employment or other taxes. The parties intend
for the Retention Bonus payable under this Agreement to be exempt from the
requirements of Section 409A of the Internal Revenue Code as a short-term
deferral described in Treasury Regulations Section 1.409A-1(b)(4), and this
Agreement shall be interpreted consistently with such intent.

 

(b)               Unsecured Creditor. This Agreement does not create, and shall
not be construed to create, a trust or separate fund or a fiduciary relationship
between the Company and Employee. The Company’s obligation to pay the Retention
Bonus shall be an unfunded and unsecured promise to pay money in the future, and
nothing herein gives Employee any rights greater than an unsecured general
creditor of the Company.

 

(c)               Entire Agreement; Amendment. This Agreement contains the
entire understanding and agreement between the parties with respect to the
subject matter of this Agreement and all prior or concurrent agreements,
understandings, representations and warranties in regard to the subject matter
of this Agreement, oral or written, are and have been merged in this Agreement.
This Agreement cannot be amended, modified or supplemented in any respect,
except by a subsequent written agreement entered into by Employee and the
Company.

 

(d)               Governing Law; Venue; Waiver of Jury Trial. This Agreement
shall be governed by and construed and interpreted in accordance with the laws
of the State of Florida, without regard to conflict of laws principles. The
parties hereby (i) consent to the personal jurisdiction of the state and federal
courts having jurisdiction in Hillsborough County, Florida, (ii) stipulate that
the exclusive venue for any legal proceeding arising out of this Agreement is
Hillsborough County, Florida, for a state court proceeding, or the Middle
District of Florida, for a federal court proceeding, and (iii) waive any
defense, whether asserted by motion or pleading, that Hillsborough County,
Florida, or the Middle District of Florida, is an improper or inconvenient
venue. each party TO THIS AGREEMENT expressly waives, TO THE MAXIMUM EXTENT
ALLOWED BY APPLICABLE LAW, the right to trial by jury in any lawsuit or
proceeding relating to or arising in any way from this Agreement or the matters
contemplated BY THIS AGREEMENT.

 

(e)               Prevailing Party. If any party brings any judicial action or
proceeding to enforce its rights under this Agreement, the prevailing party
shall be entitled, in addition to any other remedy, to recover from the losing
party or parties, regardless of whether such action or proceeding is prosecuted
to judgment, all costs and expenses, including reasonable attorneys’ fees,
incurred therein by the prevailing party.

 

(f)                Successors and Assigns. Employee may not assign his or her
rights under this Agreement without the prior written consent of the Company.
Subject to the preceding sentence, this Agreement shall inure to the benefit of,
and be enforceable by, the parties and their respective successors and assigns.
The rights and obligations of the Company under this Agreement are assignable to
Buyer, and if Buyer accepts and assumes the Company’s obligation to pay the
Retention Bonus then the Company will be automatically released from such
obligation, and in such case all references in this Agreement to the “Company”
shall include and be a reference to the Buyer.

 



 

 

 

(g)               Execution of Agreement. This Agreement may be executed in any
number of counterparts, each such counterpart being deemed to be an original
instrument, and all such counterparts shall together constitute the same
agreement. The exchange of facsimile or electronic portable document format
(PDF) copies of this Agreement shall constitute effective execution and delivery
of this Agreement as to the parties and may be used in lieu of the original
Agreement for all purposes.

 

(h)               Limitations. For the avoidance of doubt, the Company will not
be obligated to pay more than one Retention Bonus to Employee, even if more than
one Sale Transaction occurs. Further, a Retention Bonus shall be payable only if
a Sale Transaction occurs, which is a contingent future event that may not
occur. Nothing herein obligates the Company to pursue or consummate any proposed
Sale Transaction.

 

(i)                 Counsel. Employee has been advised by his own counsel and
tax advisers in connection with this Agreement.

 

[Signature page follows]

 

 

 

 

 

 

IN WITNESS WHEREOF, the Company and Employee have executed this Agreement as of
the date first above written.

 



  PARADISE, INC.                     By: /s/ Randy S. Gordon     Name: Randy S.
Gordon     Title: President/CEO  

 

  EMPLOYEE                       /s/ Jack Laskowitz     Print Name: Jack M.
Laskowitz  

 

 







 

